UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) oDefinitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 FISHER COMMUNICATIONS, INC. (Name of Registrant as Specified in Its Charter) FRONTFOUR MASTER FUND, LTD. EVENT DRIVEN PORTFOLIO FRONTFOUR CAPITAL GROUP, LLC DAVID A. LORBER MATTHEW GOLDFARB STEPHEN LOUKAS JOHN F. POWERS JOSEPH J. TROY (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. FrontFour Master Fund, Ltd., together with the other participants named herein (collectively, “FrontFour “), has made a definitive filing with the Securities and Exchange Commission of a proxy statement and accompanying proxy card to be used to solicit votes for the election of a slate of four director nominees at the 2011 annual meeting of shareholders of Fisher Communications, Inc., a Washington corporation (the “Company”). Item 1:On April 26, 2011, FrontFour issued the following press release: FrontFour Delivers Letter to Fisher Communications Stockholders Criticizes Current Board for its Failed Operating and Acquisition Strategy and Refusal to be Held Accountable for its Decisions Urges Stockholders to Vote the GREEN Proxy Card TODAY to Elect FrontFour’s Qualified and Experienced Nominees Who are Determined to Significantly Improve Stockholder Value NEW YORK, April 26 /PRNewswire/ FrontFour Master Fund, Ltd., an affiliate of FrontFour Capital Group LLC (collectively, “FrontFour”), today announced that it has delivered a letter to stockholders of Fisher Communications, Inc. (Nasdaq:FSCI). The full text of the letter follows: April 26, 2011 Dear Fellow Fisher Communications, Inc. Stockholder: FELLOW STOCKHOLDERS WE CANNOT ALLOW FISHER’S CURRENT BOARD TO CONTINUE TO PRESIDE OVER THE DESTRUCTION OF STOCKHOLDER VALUE THE COMPANY IS SPINNING A WEB OF MISLEADING INFORMATION TO CONFUSE THE REAL ISSUES IN THIS ELECTION AND TO HIDE THE FAILURE OF THE CEO AND BOARD TO EXECUTE ON THEIR OPERATING AND ACQUISITION STRATEGY THE CURRENT BOARD REFUSES TO BE HELD ACCOUNTABLE FOR ITS DECISIONS FrontFour Master Fund, Ltd., together with its affiliates (collectively, “FrontFour”), is a long-term stockholder of Fisher Communications, Inc. (“Fisher” or the “Company”). We are seeking your support to elect highly qualified candidates to the Board of Directors of Fisher at its 2011 Annual Meeting of Stockholders. You may have recently become aware that on April 21, 2011 the Company sent a letter to stockholders which contains misleading and baseless assertions.This is part of a continuing campaign to distract from the real underlying issue at hand the continued poor operating performance and destructive acquisition strategy of the Company under the current Board.Interestingly, at the Gabelli & Company forum on April 21, 2011, the Company made no attempt to bring up any of the points contained in its letter. Do they too believe their own letter has no merit and is full of emotional and baseless statements? STOCKHOLDERS SHOULD NOT BE FOOLED BY SUCH UNFOUNDED
